Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 11, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 11, there is no antecedent basis for "the speed", "the first gear pump" or "the second gear pump" and, as such, the scope of claim 11 is ambiguous. 
	In claim 17, there is no antecedent basis for "the strips" [plural], as such, the scope of claim 17 is ambiguous.
	Claim 18 describes "the strips are ... applied at an angle in the range of 0-60 degrees".  This description is ambiguous.  Applied to what?  Angle with respect to what?
4)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Asayama et al
6)	Claims 12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asayama et al (US 2010/0006194).
	As to claims 12 and 15, the claimed tire is anticipated by Asayama et al's tire having a tread (component) formed by spirally winding a dual layer strip [FIGURE 6A, 6B or 6C] wherein one layer comprises a conductive carbon black reinforced compound and has a triangular cross section and the other layer comprises a non-conductive silica reinforced compound. 
	As to claims 16 and 17, "high stiffness" and "high traction" are relative terms which fails to require compounds different from conductive carbon black reinforced compound and non-conductive silica reinforced compound disclosed by Asayama et al.  As to claim 17, note that the conductive carbon black reinforced compound may be arranged at an upper region of the dual layer strip [left side in FIGURE 8] and at a lower region of the dual layer strip [right side in FIGURE 8].
	As to claim 18, note an angle between adjacent turns of the winding of the dual layer strip shown in FIGURE 5.
Shimomura
7)	Claims 1-3, 5-6, 11-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimomura (US 2015/0090381).
	As to claims 1-3, 5-6, 11-12 and 15-18, the claimed method and tire are anticipated by Shimomura, which teaches spirally winding a dual layer strip [FIGURE 3] comprising a rubber compound 21 and a rubber compound 22 to form a tire tread [FIGURES 1-2].wherein the rubber compound 21 and the rubber compound 22 have different hardness / different 300% modulus ["different stiffness"], the rubber compound 22 has a triangular cross sectional shape [FIGURE 3] and wherein volume ratio of rubber 21 to rubber compound 22 is varied using a gear pump tor rubber compound 21 and a gear pump for rubber 22 [paragraph 45-46].  As to claims 5 and 6, a zone reads on a zone of the strip.  As to claims 16 and 17, "high stiffness" and "high traction" are relative terms which fails to require compounds different from rubber compounds 21 and 22 disclosed by Shimomura.  As to claim 18, note angle shown in FIGURE 2.
Chen et al
8)	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 2020/0198274).
	Chen et al discloses extruding a dual layer strip comprising a first layer 212 and a second layer 214 [FIGURES 2A- 2B] and spirally winding the dual layer strip on a building drum to form a tread having lateral edges 450, 420 and ribs 410, 430, 440 [FIGURES 3A-3B, 4A-4B, 5]. The first layer 212 comprises a first compound A being a high silica compound for desired wet performance and rolling resistance.  The second layer 214 comprises a second compound B being a high wear compound having high stiffness.  The volume ratio of compound A  (SILICA) to compound B (STIFF) is varied during winding so that the tread has a stiffness gradient that varies across the width of the tread.  In the tread formed by spirally winding a dual layer strip shown in FIGURES 3A-3B, 4A-4B,
lateral edge 450 comprises 50% first compound A (SILICA) and
50% second compound B (STIFF),
     
rib 410 comprises 90-100% first compound A (SILICA) and
0-10% second compound B (STIFF),
     
ribs 430, 440 comprise 10-30% first compound A (SILICA) and
70-90% second compound B (STIFF),
     
lateral edge 420 comprises 90-100% first compound A (SILICA) and 0-10% second compound B (STIFF).

Chen et al teaches varying the volume ratio of compound A  (SILICA) to compound B (STIFF) by varying ratio of speed of gear pump of compound A to speed of gear pump of compound B [paragraph 38]
	As to claim 1, the claimed method is anticipated by Chen et al's method of forming a tread by spirally winding a dual layer strip.  The claimed first compound reads one of compound A and compound B.  The claimed second tread compound reads on the other of compound A and compound B.  It is emphasized that Chen et al teaches the volume ratio of compound A  (SILICA) to compound B (STIFF) is varied during winding of the dual layer strip so that the tread has a stiffness gradient that varies across the width of the tread.
	As to claim 2, compound A improves rolling resistance.
	As to claim 3, compound B is stiff.
	As to claim 4, compound A improves rolling resistance whereas compound B is stiff.
	As to claims 5 and 6, Chen et al teaches rib 410 (zone 410) comprising 100% compound A and lateral edge 420 (zone 420) comprising 100% compound A.  In claim 5, the first compound reads on compound A.  In claim 6, the second compound reads on compound A.
	As to claims 7 and 8, a first tread property of a first zone being determined by using linear interpolation of the strip ratio and a second tread property of a second zone being determined by using linear interpolation of the strip ratio reads on the variation of compounds A and B in the between lateral edge 450 and rib 410 and the variation of compounds A and B in the zone between rib 410 and rib 430 [FIGURES 3A, 4A]. 
	As to claim 9, note rib 410 or rib 430.
	As to claim 10 (23 to 31 MPa), Chen teaches that modulus G^ of compound B is 25 to 40 MPa at 100oC or 30-40 MPA at 100oC; it being noted that 25 MPa and 30 MPa are considered to be described with sufficient specificity.
	As to claim 11, Chen et al teaches varying the volume ratio of compound A  (SILICA) to compound B (STIFF) by varying ratio of speed of gear pump of compound A to speed of gear pump of compound B [paragraph 38].
9)	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2020/0198274) in view of Muhloff et al (US 2014/0190605).
	As to claims 7 and 8, it would have been obvious to one of ordinary skill in the art to perform Chen et al's  method such that a first tread property of a first zone is determined by using linear interpolation of the strip ratio and a second tread property of a second zone is determined by using linear interpolation of the strip ratio since (1) Chen et al teaches varying compound A and compound B such that volume ratio of compound A to compound B varies from one tread end to the other tread end [FIGURES 3A, 4A] and (2) Muhloff et al teaches providing pneumatic tire having a tread such that the tread comprises alternating carbon black reinforced zones for dry grip and silica reinforced zones for wet grip such that in each transition zone between a carbon black reinforced zone and a silica reinforced zone, the interface between the carbon black reinforced zone and the carbon black reinforced zone is linear [FIGURE 12] to obtain a improved compromise between dry grip and wet grip when the tire is new and when the tire has undergone significant wear and optionally (3)  
official notice is taken that is it well known in the tire tread art per se that a silica reinforced rubber composition for a tire tread has improved wet traction and rolling resistance and official notice is taken that a carbon black reinforced rubber composition for a tire tread has improved wear resistance and dry traction
10)	Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2020/0198274) in view of at least one of Asayama et al (US 2010/0006194) and/or Shimomura (US 2015/0090381) and optionally Muhloff et al (US 2014/0190605).
	As to claims 12-14, it would have been obvious to one of ordinary skill in the art to perform Chen et al's method such that the cross sectional shape of the first layer is triangular [claim 12], the cross sectional shape of the second layer is a trapezoid [claim 13], the dual layer strip has a trapezoid cross sectional shape [claim 14] since (1) Chen et al shows forming the dual layer strip such that the dual layer strip has a trapezoidal cross section [claim 18] and (2) Asayama et al teaches that a dual layer strip to be spirally wound to form a tire tread may have a trapezoidal shape as an alternative to a semicircular cross sectional shape, rectangular cross sectional shape and triangular cross sectional shape [paragraph 88, FIGURE 14] and shows providing one compound 13 within the dual layer strip with a triangular cross section [FIGURE 6A, 6B or 6C] and/or Shimomura teaches that a dual layer strip to be spirally wound to form a tire tread may be formed such that one compound 22 within the dual layer strip has a triangular cross section [FIGURE 3].
	As to claim 15, Chen et al uses the dual layer strip to form a tread.
	As to claims 16 and 17, it would have been obvious to one of ordinary skill in the art to perform Chen et al's process such that the first compound has a first tread property of high stiffness, and the second compound is selected for high traction [claim 16], the tread is formed by spirally winding a dual layer strip of the first compound having high stiffness and the second compound having high traction, wherein the strips are oriented so that the high traction layer is located radially outward of the high stiffness layer claim 17] since (1) Chen et al teaches varying compound A and compound B such that volume ratio of compound A (SILICA, improved wet traction, low rolling resistance) to compound B (STIFF, improved wear resistance) varies from one tread end to the other tread end [FIGURES 3A, 4A], (2) Muhloff et al teaches providing pneumatic tire having a tread such that the tread comprises alternating carbon black reinforced zones for dry grip and silica reinforced zones for wet grip to obtain a improved compromise between dry grip and wet grip when the tire is new and when the tire has undergone significant wear and optionally (3) official notice is taken that is it well known in the tire tread art per se that a silica reinforced rubber composition for a tire tread has improved wet traction and rolling resistance and official notice is taken that a carbon black reinforced rubber composition for a tire tread has improved wear resistance and dry traction
	As to claim 18, note angle shown in FIGURE 3B, 4A or 4C.
Remarks
11)	The remaining references are of interest.
12)	No claim is allowed.
13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
October 22, 2022